Exhibit 10.14




AGREEMENT




This Agreement is made this 15th day of October 2009, by and between James B.
Robb ("Officer") and Northeast Utilities Service Company and its parent and
affiliate companies (collectively, "the Company").




Whereas, Officer is being offered the opportunity to be eligible for the
benefits described in section I, paragraph 2, below, in the event of a
Termination of Employment of Officer (as defined below) on the condition that
Officer execute and comply with this Agreement; and




Whereas, Officer is employed in the position of Senior Vice President,
Enterprise Planning and Development, and in that capacity and as an officer of
one or more Northeast Utilities ("NU") System Companies will be given access on
a need-to-know basis to extremely confidential and proprietary information about
the business, operations and competitive and financial strategies of Northeast
Utilities and its subsidiary and affiliated companies (individually and
collectively referred to in this Agreement as "NU"); and




Whereas, the Company and Officer acknowledge that the release of such
information outside of NU, or Officer's work either directly or indirectly in
competition with NU, would place NU at a significant competitive disadvantage
and, therefore, would be extremely detrimental to the business operations of NU;
and




Whereas, Officer acknowledges that, except for this Agreement, Officer would not
be eligible for the benefits described in section I, paragraph 2 in the event of
a Termination of Employment of Officer;




Now, therefore, the Company and Officer agree and act as follows:




I.




THE COMPANY




1.

Definitions:

When used herein with initial capital letters, each of the following terms shall
have the corresponding meaning set forth below unless a different meaning is
plainly required by the context in which the term is used:




(a)

"Affiliate" shall mean an "affiliate" as defined in Rule 12b-2 of the General
Rules and Regulations under the Securities Exchange Act of 1934.




(b)

"Base Compensation" shall mean Officer’s annualized base rate of salary plus all
short-term incentive compensation at the target level for Officer specified
under compensation programs established by the Company for its officers
generally, received by Officer in all capacities with the Company, as would be
reported for federal income tax purposes on Form W-2, together with any and all
salary reduction authorized amounts














under any of the Company’s benefit plans or programs, for the most recent full
calendar year immediately preceding the calendar year in which occurs Officer’s
Termination Date.  "Base Compensation" shall not include the value of any
long-term incentives such as stock options, restricted share units, performance
units, or phantom shares granted to Officer by the Company.




(c)

"Board" shall mean the Board of Trustees of Northeast Utilities.




(d)

"Cause" with respect to the Termination of Employment of Officer shall mean: (i)
Officer’s conviction of a felony; (ii) in the reasonable determination of the
Committee, Officer’s (x) commission of an act of fraud, embezzlement, or theft
in connection with Officer’s duties in the course of Officer’s employment with
the Company, (y) acts or omissions causing intentional, wrongful damage to the
property of the Company or intentional and wrongful disclosure of Confidential
Information, or (z) engaging in gross misconduct or gross negligence in the
course of Officer’s employment with the Company; or (iii) Officer’s material
breach of Officer’s obligations under any written agreement with the Company if
such breach shall not have been remedied within 30 days after receiving written
notice from the Chief Financial Officer of the Company or Chief Executive
Officer of the Company specifying the details thereof.  For purposes of this
Agreement, an act or omission on the part of Officer shall be deemed
"intentional" only if it was not due primarily to an error in judgment or
negligence and was done by Officer not in good faith and without reasonable
belief that the act or omission was in the best interest of the Company.




(e)

"Change of Control" shall have the meaning set forth in the formal text of the
Northeast Utilities Incentive Plan, as that plan shall be amended from time to
time.




(f)

"Code" shall mean the Internal Revenue Code of 1986, as amended.




(g)

"Committee" shall mean the Compensation Committee that has been established by
the Board, or any subsequent committee of the Board that has primary
responsibility for compensation policies.




(h)

"Disability" shall mean Officer's being determined to be disabled within the
meaning of the long-term disability plan or program that is a part of the
Northeast Utilities Service Company Flexible Benefits Plan (or any successor
plan or program, hereafter, the "LTD Program").




(i)

"Notice of Termination" means a written notice given in accordance with Section
I, paragraph 2(d)  that: (i) indicates the specific termination provision in
this Agreement relied upon; (ii) briefly summarizes the facts and circumstances
deemed to provide a basis for a Termination of Employment and the applicable
provision hereof; and (iii) if the Termination Date is other than the date of
receipt of such notice, specifies the





- 2 -













Termination Date (which date shall not be more than 15 days after the giving of
such notice).




(j)

"NUSCO" shall mean Northeast Utilities Service Company, its successors and
assigns.




(k)

"Termination Date" with respect to Officer shall mean the date of any action by
the Company constituting a Termination of Employment of Officer.




(l)

"Termination of Employment" of Officer shall mean the termination of Officer’s
actual employment relationship with the Company, which termination is initiated
by the Company for any reason other than: (i) the Officer’s Disability; (ii) the
Officer’s death; (iii) the Officer’s retirement on or after attaining age 65; or
(iv) for Cause. "Termination of Employment" shall also include the Officer’s
Termination Upon a Change of Control. Whether Officer has had a Termination of
Employment shall be determined by the Company on the basis of all relevant facts
and circumstances with reference to Treasury Regulations Section 1.409A-1(h).




(m)

"Termination Upon a Change of Control" of the Officer shall mean the Officer’s
Termination of Employment during the period beginning on the earlier of (a)
approval by the shareholders of Northeast Utilities of a Change of Control or
(b) consummation of a Change of Control and, in either case, ending on the
second anniversary of the earlier of (a) or (b) (or if such period started on
shareholder approval and after such shareholder approval the Board abandoned the
transaction, on the date the Board abandoned the transaction) that is initiated
by the Officer upon written notice to the Company provided within 90 days of the
initial existence of any of the following circumstances unless such
circumstances are corrected within 30 days after the Company’s receipt of such
notice: (A) any significant reduction by the Company of the authority, duties or
responsibilities of the Officer, (B) any material reduction of the Officer's
compensation or benefits as in effect immediately prior to the Change of Control
, (C) the assignment to the Officer of duties which are materially inconsistent
with the duties of the Officer's position with the Company or those of his or
her supervisor, or (D) the Officer’s transfer, without the Officer's written
consent, to a location that is both more than 50 miles from the Officer's
principal place of business immediately preceding the Change of Control and
further from the Officer's current residence than the Officer’s former principal
place of business.




2.

Benefits




(a)

Benefits Following Termination of Employment of Officer.  So long as Officer
executes a written Release and Covenant Not to Sue ("Release") in a form as
provided by the Company, upon Officer’s Termination of Employment, the Company
will pay to Officer, in a single cash payment within 30 days after the
Termination Date, such date to be determined in the sole discretion of the
Company, provided the Officer returns such





- 3 -













executed Release to the Company not fewer than eight days before the
distribution date, an amount equal to one year of Officer’s Base Compensation.




(b)

Certain Reduction of Payments.




(i)

Anything in this Agreement to the contrary notwithstanding, in the event that it
shall be determined that any payment or distribution by the Company to or for
the benefit of Officer, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (the "Payment"), would
constitute an "excess parachute payment" within the meaning of Section 280G of
the Code,  and that Officer would receive a greater net amount if the Payment to
Officer were reduced to avoid the taxation of excess parachute payments under
Section 4999 of the Code, the aggregate present value of amounts payable or
distributable to or for the benefit of Officer pursuant to this Agreement shall
be reduced (but not below zero) to the Reduced Amount.  The "Reduced Amount"
shall be an amount expressed in present value that maximizes the aggregate
present value of Payments without causing any Payment to be subject to the
taxation under Section 4999 of the Code.  For purposes of this Section I,
paragraph 2(b), present value shall be determined in accordance with Section
280G(d)(4) of the Code.  Payments shall be reduced in the following order to
eliminate the "excess parachute payments" to the Reduced Amount:  (A) restricted
share units under the Northeast Utilities Incentive Plan, or any program
thereunder, (B) performance units under the Northeast Utilities Incentive Plan,
or any program thereunder, (C) severance provided under this Agreement, and (D)
all other payments to the Officer.




(ii)

All determinations to be made under this Section I, paragraph 2(b) shall be made
by the Company’s independent public accountant (the "Accounting Firm") within 10
days of the Termination Date of Officer, which firm shall provide its
determinations and any supporting calculations both to the Company and Officer
within 10 days of the Termination Date of Officer.  Any such determination by
the Accounting Firm shall be binding upon the Company and Officer; provided,
however, that Officer shall, in Officer’s sole discretion, determine whether,
which and how much of the Payments shall be eliminated or reduced consistent
with the requirements of this Section I, paragraph 2(b).  Within fifteen days
after Officer’s determination, the Company shall pay (or cause to be paid) or
distribute (or cause to be distributed) to or for the benefit of Officer such
amounts as are then due to Officer under this Agreement subject to any
restrictions under Section I, paragraph 2(a) of the Agreement regarding the
Officer’s delivery to the Company of a Release or under Section III, paragraph 4
regarding compliance with Section 409A of the Code.




(iii)

As a result of the uncertainty in the application of Sections 280G and 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments will have been made by the Company that
should not have been made ("Overpayment") or that additional Payments that have
not been made by the





- 4 -













Company could have been made ("Underpayment"), in each case, consistent with the
calculations required to be made hereunder.  Within two years after the
Termination of Employment of any Officer, the Accounting Firm shall review the
determination made by it pursuant to Section I, paragraph 2(b)(ii).  In the
event that the Accounting Firm determines that an Overpayment has been made, any
such Overpayment shall be treated for all purposes as an overpayment to Officer
which Officer shall repay to the Company together with interest at the
applicable long-term Federal rate provided for in Section 7872(f)(2) of the Code
(the "Federal Rate"); provided, however, that no amount shall be payable by
Officer to the Company if and to the extent such payment would not increase the
net amount that is payable to Officer after taking into account the provisions
of Section 4999 of the Code.  In the event that the Accounting Firm determines
that an Underpayment has occurred, any such Underpayment shall be promptly paid
by the Company to or for the benefit of Officer together with interest at the
Federal Rate.




(iv)

All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in Section I, subparagraphs 2(b)(ii) and 2(b)(iii)
above shall be borne solely by the Company.  




(c)

Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
 Officer’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Officer may qualify; provided, however, that if Officer becomes entitled to and
receives all of the payments provided for under this Agreement, Officer hereby
waives the right to receive payments under any severance plan or similar program
applicable to employees of the Company generally.




(d)

Notice of Termination.  No Termination of Employment of Officer shall be
effective unless accompanied or preceded by a Notice of Termination.




(e)

Withholding.  The Company may withhold from any payments under this Agreement
all federal, state and local taxes as the Company is required to withhold
pursuant to any law or governmental rule or regulation.  Officer shall bear all
expense of, and be solely responsible for, all federal, state and local taxes
due with respect to any payment received under this Agreement.







II




OFFICER




1.

Exclusive Employment:  During the term of Officer's employment with the Company,
Officer will devote Officer’s full time and best efforts to the business of the
Company and will





- 5 -













provide Officer’s professional services exclusively to the Company, unless
otherwise agreed to in writing by the Company.  




2.

Nondisclosure of Information:  Officer agrees that, during the period of
Officer's employment with the Company and at all times thereafter, Officer will
not either directly or indirectly, divulge, disclose or communicate to any
person, firm, business, utility, association, partnership or corporation any
confidential or proprietary information or studies prepared by, for or on behalf
of the Company, including, without limiting the generality of the foregoing, the
names of any actual or prospective customers of the Company, the names of any of
the Company's actual or prospective suppliers and/or customers or the prices at
which the Company sells or purchases, has sold or purchased or potentially may
sell or purchase power or fuel, marketing or financial studies, marketing or
financial strategies, energy conservation/management studies, or any other
information of, about, or concerning the business, business plans or strategies
of the Company that are not in the public forum except with the Company's prior
written consent.  Officer further agrees not to use any such information other
than for the direct benefit of the Company.




3.

Non-Competition/Non-Solicitation:




(a)

Officer agrees that, during the period of Officer’s employment by the Company
and for a period of one (1) year after the termination of Officer’s employment
from the Company, Officer will not directly or indirectly, on Officer's own
account or as consultant, officer, agent, stockholder (other than by ownership
of a nominal amount of the securities of a publicly held corporation), partner,
joint enterprise participant, owner, employer, principal or otherwise, engage in
a business or assist in the furtherance of any business similar to or
competitive with the Company, including but not limited to the geographic area
within the states of Connecticut, Maine, Massachusetts, New Hampshire, Rhode
Island, and Vermont, or any other state in which the Company, in the aggregate,
generates 25% or more of its revenues in the fiscal year of the Company in which
Officer’s termination of employment occurs, unless Officer has obtained the
prior written consent of the Company.




(b)

The foregoing shall not be construed to prohibit the ownership by Officer of
less than five percent (5%) of any class of securities of any corporation that
is engaged in any of the foregoing businesses having a class of securities
registered pursuant to the Securities Exchange Act of 1934, provided that such
ownership represents a passive investment and that neither Officer nor any group
of persons including Officer in any way, either directly or indirectly, manages
or exercises control of any such corporation, guarantees any of its financial
obligations, otherwise takes any part in its business, other than exercising
Officer’s rights as a shareholder, or seeks to do any of the foregoing.




(c)

Officer further agrees that during Officer’s employment by the Company and for
the period of one year thereafter, Officer will not, directly or indirectly: (i)
solicit, divert,





- 6 -













take away, or attempt to solicit, divert or take away, any of the Company’s
"Principal Customers," defined for the purposes hereof to include any customer
of the Company, from which $100,000 or more of annual gross revenues are derived
at such time; or (ii) encourage any Principal Customer to reduce its patronage
of the Company.




(d)

Officer further covenants and agrees that during Officer’s employment by the
Company and for the period of one year thereafter, Officer will not, except with
the prior written consent of the Trustees, directly or indirectly, solicit or
hire, or encourage the solicitation or hiring of, any person who was a
managerial or higher level employee of the Company at any time during the term
of Officer’s employment by the Company by any employer other than the Company
for any position as an employee, independent contractor, consultant or
otherwise.  The foregoing covenant of Officer shall not apply to any person
after 12 months have elapsed subsequent to the date on which such person’s
employment by the Company has terminated.  




4. Non-Disparagement:




(a) Officer agrees that, during and after the period of this Agreement, Officer
will not  make any statements, written or verbal, or cause or encourage others
to make any statements, written or verbal, that defame, disparage or in any way
criticize the personal or business reputation, practices, or conduct of the
Company, its employees, directors, trustees, and officers. Officer acknowledges
and agrees that this prohibition extends to statements, written or verbal, made
to anyone, including but not limited to, the news media, investors, potential
investors, any board of directors or advisory board of directors, industry
analysts, competitors, strategic partners, vendors, employees (past and
present), and clients.  Nothing in this paragraph is intended to prohibit
Officer from testifying truthfully in any legal proceeding.  

(b) Officer understands and agrees that this Section 4 is a material provision
of this Agreement and that any breach of this Section 4 shall be a material
breach of this Agreement, and that each Party would be irreparably harmed by
violation of this provision.




III.

MISCELLANEOUS PROVISIONS

1.

At-Will Employment:  Officer understands and acknowledges that this Agreement
does not create an obligation by the Company or any person at the Company to
continue Officer’s employment with the Company.  This Agreement does not alter
Officer’s status as an at-will employee and either Officer or the Company may
terminate Officer’s employment at any time with or without cause.








- 7 -













2.

Term of Agreement:  Subject to the provisions of Section III, paragraph 1,
above, the initial term of this Agreement shall be for a period of one year,
beginning on November 6, 2009 (the "Start Date").  Except in the event this
Agreement is terminated pursuant to Section III, paragraph 1, on each
anniversary of the Start Date that this Agreement is in effect, the Agreement
shall automatically be extended for an additional one year term, unless either
party shall have given written notice to the other party at least six months
prior to such anniversary that the term of this Agreement shall not be further
automatically extended.




3.

Remedies for Breach of Agreement:  Officer understands and acknowledges that the
Company will suffer immediate and irreparable harm in the event that Officer
fails to comply with the terms of this Agreement, and that monetary damages
would be inadequate to compensate the Company and provide a remedy for a breach
of this Agreement.  Accordingly, Officer agrees that the Company will be
entitled, in addition to any other remedies that might be available, to
immediate ex parte injunctive relief to enforce the terms of this Agreement.
 Officer further agrees that if the Officer violates this Agreement, the Officer
shall be liable to pay all costs and expenses incurred by or on behalf of the
Company in enforcing this Agreement, including reasonable attorneys’ fees.




4.

Section 409A Compliance:




(a) Delayed Payments Under Section 409A.  Anything in this Agreement to the
contrary notwithstanding, payments to be made under this Agreement upon
Officer’s Termination of Employment that are subject to Section 409A of the Code
shall be delayed for six months following such termination of employment if
Officer is a Specified Employee as defined herein on the date of his or her
Termination of Employment. Any payment due within such six-month period shall be
delayed to the end of such six-month period and paid at the beginning of the
seventh month following Officer’s Termination of Employment.  In the event of
Officer’s death during such six-month period, payment will be made in the
payroll period next following the payroll period in which Officer’s death
occurs.  In the event of any such delay in the payment date, the Company will
adjust the payment to reflect the deferred payment date by multiplying the
payment by the product of (i) the interest discount rate used for financial
accounting purposes to compute a present value liability used under the
Supplemental Executive Retirement Plan for Officers of Northeast Utilities
Companies for the plan year immediately preceding the Specified Employee’s
Termination Date,  and (ii) a fraction, the numerator of which is the number of
days by which such payment was delayed and the denominator of which is 365 .  
For purposes of this Agreement, a Specified Employee shall mean an employee of
the Company who is a Vice President or more senior officer of the Company at any
time during a calendar year in which case such employee shall be considered a
Specified Employee for the 12-month period beginning on the first day of the
fourth month immediately following the end of such calendar year.




(b)

Reimbursements Subject to Section 409A. Any reimbursements made or in-kind
benefits provided under this Agreement shall be subject to the following
limitations:








- 8 -













(A) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any one taxable year of the Officer shall not affect the amount
of expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year;




(B) the reimbursement of any expense shall be made not later than the last day
of the Officer’s taxable year following the Officer’s taxable year in which the
expense is incurred;




(C) the right to reimbursement of an expense or in-kind benefits provided shall
not be subject to liquidation or exchange for another benefit.







(c)

Exemptions from Section 409A . The Officer’s right to payments under Article I,
Section 2(a) shall be treated at all times as a right to a series of separate
payments under Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.  It is
intended that: (A) all payments made under this Agreement on or before the 15th
day of the third month following the end of the Officer’s taxable year in which
the Officer’s Termination Date occurs shall be exempt from compliance with
Section 409A of the Code pursuant to the exception for short-term deferrals set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations (the "Exempt
Short-Term Deferral Payments"); and (B) payments under this Agreement, in excess
of the Exempt Short-Term Deferral Payments, that are made on or before the last
day of the second taxable year of the Officer following the Officer’s taxable
year in which the Officer’s Terminates Date occurs in an aggregate amount not
exceeding two times the lesser of: (y) the sum of the Officer’s annualized
compensation based on the Officer’s annual rate of pay for the Officer’s taxable
year preceding the taxable year in which the Officer’s Terminates Date occurs
(adjusted for any increase during that year that was expected to continue
indefinitely if the Officer had not terminated employment); or (z) the maximum
amount that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which the Officer’s Termination Date
occurs shall be exempt from compliance with Section 409A of the Code pursuant to
the exception for payments under a separation pay plan as set forth in Section
1.409A-1(b)(9)(iii) of the Treasury Regulations.   




(d) Governing Law. This agreement shall be governed by and interpreted under the
laws of the State of Connecticut without giving effect to any conflict of law
provisions. Anything in this Agreement to the contrary notwithstanding, the
terms of this agreement shall be interpreted and applied in a manner consistent
with the requirements of Section 409A of the Code and the Treasury Regulations
thereunder and the Company shall have no right to make any payment under this
Agreement except to the extent such action would not subject the Officer to the
payment of any tax penalty or interest under Section 409A of the Code. The
Company shall have no obligation, however, to reimburse Officer for any tax
penalty or interest payable or provide a gross-up payment in connection with any
tax liability of Officer under Section 409A of the Code, except that this
provision shall not apply in the event of the Company’s negligence





- 9 -













or willful disregard in interpreting the application of Section 409A of the Code
to the Agreement which negligence or willful disregard causes Officer to become
subject to a tax penalty or interest payable under Section 409A of the Code, in
which case the Company will reimburse Officer on an after-tax basis for any such
tax penalty or interest not later than the last day of Officer’s taxable year
next following Officer’s taxable year in which he or she remits the applicable
taxes and interest .




5.

Third-Party Beneficiaries:  The Company and its parent, subsidiary and
affiliated companies shall be deemed to be intended third-party beneficiaries of
this Agreement.




6.

Confidentiality:  Officer agrees to maintain the terms of this Agreement in
strict confidence, and further agrees that Officer will not disclose any
information concerning this Agreement, and its terms and conditions, to anyone
other than Officer’s attorney, accountant, tax advisor or immediate family.




7.

Compliance with Laws:  Nothing in this Agreement shall prevent the Company or
Officer from complying with any law or governmental regulation.




8.

Claims. Claims under the involuntary termination protection provisions may be
made in accordance with the claims procedures included in the Northeast
Utilities Service Company 401k Plan except that the Vice President- Human
Resources of Northeast Utilities Service Company (or his or her delegate) shall
make initial determinations with respect to claims hereunder and the Committee
shall decide appeals of such determinations.  In the event that any dispute
under the provisions of this Agreement is not resolved to the satisfaction of
Officer, other than a dispute in which the primary relief sought is an equitable
remedy such as an injunction, the parties shall be required to have the dispute,
controversy or claim settled by arbitration in the City of Hartford, Connecticut
in accordance with National Rules for the Resolution of Employment Disputes then
in effect of the American Arbitration Association, before a panel of three
arbitrators, two of whom shall be selected by the Company and the Officer,
respectively, and the third of whom shall be selected by the other two
arbitrators.  Any award entered by the arbitrators shall be final, binding and
nonappealable (except as provided in Section 52-418 of the Connecticut General
Statutes) and judgment may be entered thereon by either party in accordance with
applicable law in any court of competent jurisdiction.  This arbitration
provision shall be specifically enforceable.  The arbitrators shall have no
authority to modify any provision of this Agreement or to award a remedy for a
dispute involving this Agreement other than a benefit specifically provided
under or by virtue of the Agreement.  If  Officer prevails on any material issue
which is the subject of any such arbitration or lawsuit, the Company shall be
responsible for all of the fees of the American Arbitration Association and the
arbitrators and any expenses relating to the conduct of the arbitration
(including the Company’s and the Officer’s reasonable attorneys’ fees and
expenses). Any such payment or reimbursement shall be made in accordance with
the reimbursement rules set forth in Article III, Section 4.  Otherwise, each
party shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.





- 10 -
















9.

Enforceability of Separate Provisions:  If any provision, clause or portion of
this Agreement is held by any court or other tribunal to be illegal, invalid or
unenforceable, the remainder of the provision and the remainder of this
Agreement shall not be affected and shall be given full effect, without regard
to the invalid portion.  It is the intention of the parties that, if any court
construes any provision, clause or portion of this Agreement to be illegal, void
or unenforceable because of the duration of an agreed upon restriction, or the
geographic area covered by this Agreement, or any matter covered by the
Agreement, such court or tribunal shall reduce the duration, geographic area or
matter of such provision and, in its reduced form, any such provision shall then
be enforceable and shall be enforced by the court or tribunal.




10.

Entire Agreement:

This is the entire Agreement of the parties and supersedes any prior or
contemporaneous oral or written agreement or understanding between the parties
and cannot be changed except in a writing signed by the parties hereto.




NORTHEAST UTILITIES SERVICE

         OFFICER

COMPANY




By

/s/

Jean M. Lavecchia

 

/s/

James B. Robb

 

 

Jean M. Lavecchia

 

 

James B. Robb

 

 

Vice President, Human Resources

 

 

Senior Vice President, Enterprise Planning
and Development

 

 

 

 

 

 

 

 

 

 

 

 

Date:  October 15, 2009

 

Date:  November 6, 2009

















- 11 -


